DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to a method of constructing a “wrappable” textile sleeve wherein a wall is woven, attached to a reflective layer, and then the wall is folded (wrapped) in overlapping relation with itself. It is not clear if the claims are drawn to a method of constructing a wrappable textile sleeve or a wrapped textile sleeve. 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over USPAP 2009/0209155 to Goulet in view of WO 2009/089238 to Harris and further in view of (when necessary) USPN 4,874,663 to Marshall.
Claim 1, Goulet discloses a method of constructing a wrappable textile sleeve, comprising: weaving a wall extending in a lengthwise direction along a longitudinal axis between opposite ends; and attaching a reflective layer to said wall (see entire document including [0013], [0022], [0038], [0055], [0058], and [0059]). 
Goulet does not appear to specifically mention folding the wall in overlapping relation but Goulet does disclose that it is known in the art to cover an entire structure to protect it from fire damage [0005] and that the invention may be fitted around a shaped surface [0024]. Harris discloses that it is known in the insulation fabric art to construct a fabric with a tubular shape by folding the fabric in overlapping relation with itself (see entire document including [0041]-[0042] and the Figures). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric of Goulet with any suitable shape, such as claimed, to provide a product that wraps around a structure intended to be protected.

Claim 3, Goulet discloses weaving the warp yarns of said innermost layer with insulative multifilaments ([0054] and [0061]). 
Claim 4, Goulet discloses weaving the warp yarns of said outermost layer with monofilaments [0054]. 
Claim 5, Goulet discloses providing the monofilaments of said outermost layer as (inherently) transparent monofilaments [0061]. Plus, Harris discloses the use of monofilaments having any suitable color [00400]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the monofilaments with any suitable appearance, including transparent, because it within the general skill of a worker in the art to select an appearance on the basis of its suitability and desired characteristics. 
Claim 6, Goulet discloses weaving said warp yarns of said outermost layer with monofilaments [0054]. 
Claim 7, Goulet discloses bonding said reflective foil layer to one of said innermost woven layer and said outermost woven layer [0059]. 


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/089238 to Harris in view of USPAP 2013/0306186 to Goulet, USPN 5,617,900 to Weil, and/or USPAP 2009/0209155 to Goulet, and further in view of (when necessary) USPN 4,874,663 to Marshall.
Claim 1, Harris discloses a method of constructing a wrappable textile sleeve, comprising: weaving a wall extending in a lengthwise direction along a longitudinal axis between opposite ends; and folding said wall in overlapping relation with itself to form an innermost layer of said wall and an outermost layer of said wall (see entire document including [0040] and the Figures).
Harris does not appear to mention a reflective layer sandwiched between said innermost woven layer and said outermost woven layer but Harris does disclose that the sleeve may be used to provide insulation to wires [0040]. The Goulet references and Weil each disclose that it is known in the insulation fabric art to sandwich a reflective layer between woven layers to provide the sleeve with the ability to diffuse/reflect heat (see entire documents including [0016] of Goulet ‘155, column 4, lines 19-26 of Weil, and [0011] of Goulet ‘186). Therefore, it would have been obvious to one having ordinary skill in the art to sandwich a reflective layer between woven layers of Harris, motivated by a desire to diffuse/reflect heat.
Claim 2, Harris discloses weaving said wall with the warp yarns extending in the lengthwise direction generally parallel to said longitudinal axis and weft yarns extending generally transversely to said longitudinal axis between said opposite edges and heat-setting at least some of said weft yarns to impart a bias on said wall to bring opposite lengthwise extending edges of said wall into overlapping relation with one another ([00041] and Figures 1A and 1B). In addition, the Office takes official notice 
Claim 3, Harris discloses weaving the warp yarns of said innermost layer with insulative multifilaments [0040].
Claim 4, Harris discloses weaving the warp yarns of said outermost layer with monofilaments [0040]. 
Claim 5, Harris discloses providing the monofilaments of said outermost layer as monofilaments having any suitable color [00400]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the monofilaments with any suitable appearance, including transparent, because it within the general skill of a worker in the art to select an appearance on the basis of its suitability and desired characteristics. 
Claim 6, Harris discloses weaving said warp yarns of said outermost layer with monofilaments [0040]. 
Claim 7, Goulet '155 discloses that the reflective layer is to be bonded to one of said innermost woven layer and said outermost woven layer (Figure 1A and [0059]). Therefore, it would have been obvious to bond the layers together to provide a united structure.
Claim 8, Harris does not appear to mention weaving said wall on a narrow fabric loom but Harris does mention narrow products such elongate members [0040]. Marshall discloses that narrow fabric loom are commonly used to weave narrow fabrics (see entire document including column 1, lines 4-23). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a narrow fabric loom for narrow woven fabrics.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789